On Petition for Rehearing.
By petition for rehearing, appellants ask that our recent decision, which affirmed the temporary injunction awarded by the 'District Court, be modified, so as to permit the city to enforce its five-cent fare contracts on all cars operated over the streets covered by the so-called “minor franchises.” We said in our opinion that, “whatever may ultimately be thought to be the effect of these minor franchises upon a unitary operation, they cannot affect the propriety of the temporary injunction.” • We think the considerations adduced by appellants call for no modification of the conclusion stated.
[10] The temporary injunction, which this court affirmed, enjoined the city and its officers “from interfering with or obstructing the plaintiff [railway company] in any manner whatsoever in the charge to be made by it upon all or any of said lines of seven cents for the transportation of each passenger thereon.” The city suggests that it may conclude that some temporary relief, by way of establishing a fare of less than seven cents, should be given to the railway company, and that with the injunction in force as now written the city is powerless to grant such relief^ In our judgment, the affirmance of the temporary injunction, considered especially with what is said in that connection in our previous opinion, gives to the District Court full jurisdiction and authority to permit the suggested action on the part of the city, if by the court deemed proper, and that any application for relief in the respect stated should be made to that court. ' We may properly call attention to the statement in our opinion referred to that we are not “called upon to decide what steps are necessary to the effecting of a new rate contract.”
The petition for rehearing and for modification of our opinion and order of affirmance is accordingly denied.